Citation Nr: 1002961	
Decision Date: 01/20/10    Archive Date: 02/01/10

DOCKET NO.  04-31 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission

WITNESS AT HEARINGS ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The Veteran served on active duty from August 1977 to August 
1980 and from April 1985 to May 1992.  He also served on 
active duty for training in the Army National Guard from 
October 1984 to April 1985.  He died in November 2001, and 
the Appellant is his surviving spouse.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in November 2002 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

In May 2007, the Appellant appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is associated with the claims file.   

In September 2009, Board requested a VA medical expert 
opinion concerning the claim pursuant to 38 C.F.R. § 20.903.  
The opinion has been received and the Appellant has been 
provided a copy of the opinion and in response has declined 
to submit any additional argument or evidence.  The Board 
proceeds to adjudicate the claim.  


FINDINGS OF FACT

1.  The Veteran died in November 2001, and the autopsy report 
listed the cause of death as arteriosclerotic heart disease; 
the death certificate lists the immediate and only cause of 
death as atherosclerotic heart disease.  

2.  There is competent evidence to show that the Veteran's 
death was due to disease that had onset in service.


CONCLUSION OF LAW

The Veteran's fatal arteriosclerotic heart disease was due to 
disease or injury that was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 1137, 1310, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.303, 3.312 (2009).


The Veterans Claims Assistance Act of 2000 (VCAA)
 
The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  As the 
decision herein is favorable to the Appellant, VCAA 
compliance need not be addressed.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Principles of Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service incurrence will be presumed for cardiovascular 
disease, if the disability is manifest to a compensable 
degree within the year after active service.  38 U.S.C.A. § 
1137; 38 C.F.R. §§ 3.307, 3.309.

When any veteran dies from a service-connected disability, 
the veteran's surviving spouse, children and parents are 
entitled to dependency and indemnity compensation.  38 
U.S.C.A. § 1310.  

A death will be considered to result from a service-connected 
disability when the evidence establishes that such 
disability, which is causally related to service, was either 
the principal or a contributory cause of the veteran's death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a). 

For a service-connected disability to constitute a principal 
cause of death, it must be shown to be the primary cause of 
death when such disability, singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b).   
For a service-connected disability to constitute a 
contributory cause of death, it must be shown to have 
contributed substantially and materially to the veteran's 
death; combined to cause death; aided or lent assistance to 
the production of death; or resulted in debilitating effects 
and general impairment of health to an extent that would 
render the veteran materially less capable of resisting the 
effects of other disease or injury causing death, as opposed 
to merely sharing in the production of death.  
38 C.F.R. § 3.312 (c).

Although there are primary causes of death which by their 
very nature are so overwhelming that eventual death can be 
anticipated irrespective of coexisting conditions, even in 
such cases, consideration must be given to whether there may 
be a reasonable basis to hold that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death, where the service-connected 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  38 C.F.R. § 3.312(c).  

Facts 

The Appellant asserts that the Veteran's death from heart 
disease had its onset during service, when he was found to 
have elevated cholesterol by laboratory findings.  

The Appellant testified that the Veteran was found to have a 
heart murmur at the time of a two-week period of active duty 
for training in the Army National Guard during the summer of 
1982.  (This has not been documented despite attempts to 
obtain the records.) 

The Veteran served on active duty from August 1977 to August 
1980 and from April 1985 to May 1992.  He also had active 
duty for training in the Army National Guard from October 
1984 to April 3, 1985.  He died in November 2001. According 
to the report of autopsy, arteriosclerotic heart disease was 
the cause of death.  The death certificate lists the 
immediate cause of death as atherosclerotic heart disease; 
there were no other conditions noted as causing or 
contributing to death.  

Service treatment records are largely unavailable.  However, 
during the second period of active duty, the available 
service treatment records show cholesterol readings of 234 on 
physical examination in February 1986 and of 212 on physical 
examination in May 1990.  Other than the brief terminal 
hospital records showing that the Veteran was brought to the 
emergency room without a pulse, blood pressure, or cardiac 
activity, and other than the autopsy report, there are no 
medical records subsequent to the Veteran's discharge from 
service in the record.  The Appellant testified that during 
the last couple of years of service, the Veteran took 
antacids, which he continued to take after service, but that 
he did not see a physician after service.  
        
In September 2009, the Board sought a medical expert opinion 
through the VA Veterans Health Administration (VHA) on the 
following question:  

What is the clinical significance of the cholesterol 
findings in 1986 and in 1990 as to whether it is at 
least as likely as not that the fatal arteriosclerotic 
heart disease had onset during the period of active duty 
from April 1985 to May 1992?  

In November 2009, the reviewing VA physician, with reference 
to several medical journals and studies, and with a 
discussion of the clinical findings in service of 
hypercholesterolemia that was a major risk factor for the 
development of atherosclerosis/coronary artery disease, 
expressed the opinion that it was more likely than not that 
the Veteran's fatal atherosclerotic heart disease had onset 
in the period of active duty from April 1985 to May 1992.  

Analysis

The Board finds that the Veteran's death was due to disease 
that had onset during service.  Arteriosclerotic heart 
disease, as found on autopsy, was the sole condition that 
resulted in the Veteran's death, and a VHA physician 
expressed the opinion that the heart disease had onset in 
service as manifested by findings of hypercholesterolemia 
therein.  

As this evidence is favorable to the claim and as there is no 
evidence of greater weight against the claim, the fatal 
arteriosclerotic heart disease was a cause of the Veteran's 
death and service connection for the cause of the Veteran's 
death is established under 38 C.F.R. §  3.312.  


ORDER 

Service connection for the cause of the Veteran's death is 
granted.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


